         Case 5:21-cv-00321-XR Document 13 Filed 06/11/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS                     FILED
                            SAN ANTONIO DIVISION
                                                                                JUN 112021
                                                                       CLE<,   U.S.   DISTRICT


JOHN MARSH AND INGRID MARSH,                    §
Plaintiffs, Pro se                              §
                                                §
V.                                              §
                                                §
U.S. BANK N.A. AS SUCCESSOR                     §
TRUSTEE TO LASALLE BANK                         §
ASSOCIATION ON BEHALF                           § Case No: 5:21 -CV-00321
OF THE HOLDERS OF BEAR STEARNS                  §
ASSET BACKED SECURITIES I TRUST                 §
2005-HEI2, ASSET-BACKED                         §
CERTIFICATES SERIES 2005-HEI2; SELECT           §
PORTFOLIO SERVICING, INC.AND                    §
DEBORAH MARTIN, Defendants                      §

          PLAINTIFFS' OBJECTION TO THE COURT'S CONSIDERATION TO
         DISMISSAL SUA SPONTE UNDER THE DOCTRINE OF RES JUDICATA

TO THE HONORABLE UNITED STATES DISTRICT COURT:

1.    Comes now Plaintiffs, Ingrid Marsh and John Marsh and respectfully file this

motion objecting to the Court's intention to dismiss claims against Corporate

Defendants, U.S, Bank, N.A. as Successor Trustee to LaSalle Bank National

Association on behalf of Bear Stearns Asset Backed Securities   1   Trust 2005-HE12,

Asset Backed CertificatesSeries 2005-HEI2, Select Portfolio Servicing, Inc. Sua Sponte

and under the doctrine of Res Judicata. This Court did not act on its own. Evidence

shows that the Court was prompted by the Defendants' attorney.


                                         1
          Case 5:21-cv-00321-XR Document 13 Filed 06/11/21 Page 2 of 6




 2.     Background and Legal reasons for Objections are stated below.




                                BACKGROUND


 3.     Plaintiffs herein assert that their issues and evidence, are not barred

 Res Judicata and Doctrine of Collateral Estoppel, in this case. Cited cases are

irrelevant, immaterial and have no bearing on this case. Plaintiffs had the Defendants'

illegal and fraudulent foreclosure DISMISSED      - DIRECTED VERDICT:
       a. Lower Court/State Court dismissed Wrongful/Fraudulent Foreclosure, by U.S.

Bank, N.A., Select Portfolio Servicing, Inc. and Deborah Martin, on September 7th

2017, by Honorable Judge David Rodriguez, Directed Verdict

Cause No. 2017 CV 03405. The four Statute of Limitations did run when the Defendants

wrongfully, unlawfully, illegally and fraudulently foreclosed on April 4, 2017 (Citation

shows March 7, 2017).

The Defendants, without adhering to Texas Property Code Section 52.002, pretended

as if they received the verdict and fraudulently refiled for foreclosure. Justice of the

Peace, Jeff Wentworth was admonished, by Judge Rodriguez, for blocking a Bond to

which he, Judge Wentworth, does not have such authority.

       b) Evidence showing that the Statute of Limitations did run when they

unlawful and illegally foreclosed on the Plaintiffs' home after the foreclosure was

                                           2
             Case 5:21-cv-00321-XR Document 13 Filed 06/11/21 Page 3 of 6




overturned/Dismissed by DIRECTED VERDICT on September 7, 2017.

                                          LEGAL

4.         Res Judicata is a method of preventing injustice to the parties of a case.

5.         The principle of res judicata originated from the seventh Amendment to the

United States Constitution. It addresses the finality of judgment in a Civil Jury Trial.

6.         The principle of res judicata seeks to promote the fair administration of justice,

honesty and to prevent the law from abuse.

7.        The Courts have stated that the defense of res judicata must be proved by

evidence.

8.        Case must be judged on its merit.

9.        Pre-requisites for Res Judicata:

              .   Judicial decision by a competent court

              .   A Fair Hearing

             .    Final and binding

10.       Principle of Estoppel must have certain elements in place:

          A legal relationship

          A representation of fact

      .   Proof of detriment due to misrepresentation of fact or broken promise

      .   Proof of inequity between the parties.



                                             3
          Case 5:21-cv-00321-XR Document 13 Filed 06/11/21 Page 4 of 6




11. If an issue was not raised in the previous litigation, Collateral Estoppel


may not be used to prevent adjudication of the Issue in the new litigation.

12.    Estoppel by convention is to be a shield not a sword.



                                     CONCLUSION:

13.    With all due respects, the Plaintiffs' evidence and pleadings have shown that

both Judges Jeff Wentworth and Elizabeth Chestney's Courts did not follow the law and

were incompetent. Honorable Judge Fred Biery, in his signed judgment, state that he

was not familiar with the case.

Therefore the doctrines of Res Judicata and Estoppel do not apply

to this present case.

14.     Defendants' actions are fraudulent, unlawful and illegal.

15.    Plaintiffs respectfully Demand a Trial, by Jury; including Hearing and Discovery.

Plaintiffs have not received a Jury Trial nor Hearing, by the Federal Courts.

16.    Defendants' action is an illegal, scheme foster at the highest level of the legal

system, masquerading as a legal foreclosure.

17.      Plaintiffs respectfully pray that pursuant to evidence already presented to this

Court, that:

       A. Case not be dismissed sua sponte

       B. All Causes of Action are NOT BARRED by Doctrine of Res Judicata

                                          4
 Case 5:21-cv-00321-XR Document 13 Filed 06/11/21 Page 5 of 6




C. Judgment be issued in favor of Plaintiffs Ingrid Marsh and John Marsh

0. Home situated at 2 Montique Court, San Antonio, TX 78257, be immediately

     returned to Ingrid Marsh and John Marsh

E.   Grant equity Damages, to Ingrid Marsh and John Marsh, in the amount of

      $100,000,000.



                       Respectfully Submitted,

                              Signed this 11th Day of June, 2021



                                     Ingrid Marsh, pro se




                               Pro                                   ricksburg Rd.,
                                                            #1 006
                                                          San Antonio, TX 78229
                                                     Tel: (210) 441 0486
                                          Email jmarshandassociates@gmail.com




                                     5
        Case 5:21-cv-00321-XR Document 13 Filed 06/11/21 Page 6 of 6




                            CERTIFICATE OF SERVICE


IJohn Marsh, Plaintiff pro Se, do hereby certify that a true copy of the foregoing
pleading was forwarded to H. Gray Burks IV, the attorney for Defendants, on I 1th, Day
of June 2021, by Certified Mail at the following address:

       Shapiro Schwartz, LLP
       13105 Northwest Freeway, Suite 1200
       Houston, TX 77040
